Citation Nr: 1809229	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  15-38 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1997, commendations include the Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In his VA Form 9, dated October 2015, the Veteran requested a hearing before a member of the Board.  In February 2017, the Board remanded the appeal to schedule the Veteran for the requested hearing.  In letters dated November 2017 and December 2017, VA notified the Veteran that he was scheduled for a before a member of the Board on January 29, 2018.  These notices were mailed to the Veteran's last known address of record.  They were not returned as undeliverable by the postal service.  The Veteran failed to report for this scheduled hearing without good cause VA has received no communication, written or otherwise, from the Veteran pertaining to the hearing.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disorder and residuals of a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for a sleep apnea have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for sleep apnea, which he contends had onset in service.  The Veteran reports that since service he has snored; stopped breathing (apnea), which wakes him; and suffered excessive daytime drowsiness.  See, e.g., VA examination (June 2013).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

In this case, the evidence shows that the Veteran has had sleep apnea throughout the appeal period.  See, e.g., Polysomnogram (October 22, 2012) (showing severe sleep apnea).  Service treatment records show that the Veteran was given a provisional diagnosis of sleep apnea after he reported symptoms such as snoring and excessive daytime sleepiness.  See, e.g., STR (November 5, 1995).  A subsequent in-service polysomnogram indicated some level of sleep apnea.  See STR (December 18, 1996) (noting numerous apneas, but no significant sleep apnea).  Since separation from service, the Veteran has continuously reported frequent trouble sleeping.  See Separation Examination (January 1997).  In June 2013, a VA examiner opined that the Veteran's current sleep apnea is not related to service as he was not diagnosed with severe sleep apnea until October 2012.

The Board finds that the June 2013 VA examiner's opinion is inadequate to the extent that it fails to contemplate the Veteran's competent, credible reports of symptoms in and since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  The Board further finds that the examiner's opinion lends support to the Veteran's claim as it indicates that the in-service polysomnogram showed some level of sleep apnea, albeit not severe sleep apnea.

After resolving any doubt in the Veteran's favor, the Board finds that the presence of sleep apnea in service coupled with the Veteran's report of symptoms since service indicates that the current sleep apnea had its onset in service.  Thus, all three elements necessary to establish service connection have been met.


ORDER

Service connection for sleep apnea is granted.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder and residuals of a TBI.  He reports memory loss, headaches, difficulty concentrating, and depression since an in-service motor vehicle accident.  See, e.g., Claim (August 2, 2013).  Prior to service, the Veteran was an average student and did not experience any disciplinary problems.  See, e.g., VA examination (May 2013).

Service treatment records confirm that the Veteran suffered loss of consciousness and mild concussive symptoms following a motor vehicle accident.  See, e.g., Private treatment records (November 26, 1996).  Several days after the accident, clinicians noted that the Veteran reported symptoms suggestive of depression.  See, e.g., STR (December 18, 1996).  Upon separation from service in May 1997, the Veteran reported frequent, severe headaches and a head injury.

In November 1999, the Veteran reported flashbacks of the Gulf War and his shipmate being attacked.  See Statement (November 18, 1999).  In 1999, he began to experience legal trouble; in 2000, he quit working; in 2001, he began to use drugs; and in 2003, he began receiving mental health treatment.  See VA examination (May 2013); see also VA treatment record (August 7, 2012) (diagnosing PTSD and polysubstance abuse).

In August 2012 and May 2013, VA examiners ruled out a diagnosis of PTSD and diagnosed polysubstance abuse, in remission.  The May 2013 VA examiner opined that the Veteran's past psychiatric symptoms were likely due to his drug use and legal problems and that his symptoms have remitted since stabilization of his housing and abstention from drugs.

In May 2013, a VA clinician diagnosed depressive disorder.

In September 2013, a VA neurological examiner opined that while the Veteran suffered a mild TBI in service, he likely made a complete recovery.  The examiner further opined that the Veteran's reported TBI residuals are likely the result of psychosocial and other disturbances unrelated to the head trauma.

The Board finds that the May 2013 and September 2013 opinions that the Veteran's post-service drug and legal problems caused his psychiatric and TBI symptoms appears to have been predicated on the inaccurate factual premise that these symptoms manifested after the Veteran's drug and legal problems.  In this regard, the evidence indicates that the Veteran's symptoms of memory loss, headaches, difficulty concentrating, and depression began after his 1996 motor vehicle accident and prior to his drug and legal problems.  

Significantly, it is necessary to ascertain whether the Veteran's current memory loss, headaches, difficulty concentrating, and depression are related to those reported in and since his mild in-service TBI event.  See also 38 C.F.R. § 3.310(d)(1); VBA Manual M21-1, III.iv.4.G.3.a (stating that service connection is presumed for depression that manifests within 12 months after a mild, service-connected TBI).

Accordingly, the case is REMANDED for the following action:
 
1.  Forward the record to an appropriate medical professional to address whether it is at least as likely as not that the Veteran's current symptoms of memory loss, headaches, difficulty concentrating, and depression are related to those reported shortly after his mild, in-service TBI in 1996.  The examiner is to address the fact that these symptoms manifested prior to the Veteran's post-service drug and legal problems, which began in 1999.

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The examiner's report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the appeal.  If either of the benefits sought remains, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


